Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000713
                                                      02-OCT-2012
                                                      08:15 AM

                       NO. SCAD-12-0000713


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                 ROBERT D. KAWAMURA, Respondent.




                       ORIGINAL PROCEEDING

                        (ODC 07-034-8494)


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai'i, the stipulated facts, and the evidence in the record, it

appears Respondent Robert D. Kawamura neglected a client matter

for nineteen months, to the potential injury of the client’s

claim, in violation of Rules 1.3 and 8.4(a) of the Hawai'i Rules

of Professional Conduct.   It further appears that Respondent

Kawamura cooperated fully with the Office of Disciplinary Counsel

(ODC) in its investigation and disciplinary proceedings, but that

the investigation and disciplinary proceedings were delayed for a

period in excess of four years through no fault of Respondent
Kawamura’s.   It further appears Respondent Kawamura has a


heretofore unblemished disciplinary record and has expressed


remorse for his actions.   Therefore,


          IT IS HEREBY ORDERED that Respondent Robert D. Kawamura

is publicly censured, pursuant to Rule 2.3(a)(3) of the Rules of

the Supreme Court of the State of Hawai'i.

          IT IS FURTHER ORDERED that Respondent Kawamura shall


pay all costs of the proceedings, as approved upon a timely


submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).


          DATED:   Honolulu, Hawai'i, October 2, 2012.

                                   /s/ Mark E. Recktenwald


                                   /s/ Paula A. Nakayama


                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack 





                                 2